NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FABIAN MANCINAS-HERNANDEZ,                       No.   18-71562
AKA Alonso Mancinas-Hernandez,
                                                 Agency No. A201-022-232
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Fabian Mancinas-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to remand, and review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921, 923 (9th Cir. 2007). We deny

the petition for review.

      The BIA did not err, abuse its discretion, or violate due process in denying

Mancinas-Hernandez’s motion to remand, where he did not demonstrate that the

new evidence submitted would likely have changed the outcome of his case. See

Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (a motion to remand must

show that “if proceedings were reopened, the new evidence would likely change

the result in the case” (citation omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and substantial prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   18-71562